Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1, 3-5, 7, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redinger et al. US 10,858,051.	Redinger et al. discloses an operator support for a grounds maintenance vehicle, the operator support comprising: 	a chassis 24 supported upon a ground surface by a plurality of ground-engaging members; 	a prime mover 16 supported by the chassis	a platform comprising a platform body 30 and a platform arm 36 extending from the platform body, wherein the platform arm is pivotally coupled to a chassis of the grounds maintenance vehicle and configured to pivot about a platform pivot axis 34, wherein the platform body is located aft of the prime mover;	one or more isolator arms 50 extending from the chassis of the grounds maintenance vehicle; and an isolator element 80 coupled to the chassis of the grounds maintenance vehicle and configured to attenuate operating forces transmitted from the chassis to the platform body through the one or more isolator arms, wherein the one or more isolator arms are configured to isolate the platform;	wherein the isolator element is located forward of the entire platform body;	wherein the isolator element extends along an isolator axis, wherein the one or more isolator arms are configured to apply a force to the isolator element in a direction parallel to the isolator axis;	wherein the isolator element is configured to be adjusted relative to the one or more isolator arms;	further comprising a friction reducing element 64 positioned between the platform body and the one or more isolator arms.
Allowable Subject Matter
Claims 8-19 are allowed.
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 8, Redinger et al. discloses the claimed invention in part but the prior art does not disclose or suggest the limitation that an isolator element coupled to the chassis of the grounds maintenance vehicle and configured to contact the one or more isolator arms between the forward portion of the one or more isolator arms and the rear portion of the one or more isolator arms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



April 19, 2022